  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


MAX OTIS HINES,                   )
                                  )
     Petitioner,                  )
                                  )        CIVIL ACTION NO.
     v.                           )         1:16cv511-MHT
                                  )              (WO)
UNITED STATES OF AMERICA,         )
                                  )
     Respondent.                  )

                             OPINION

    Pursuant to 28 U.S.C. § 2255, petitioner Max Otis

Hines filed this lawsuit seeking habeas relief as to

his conviction and sentence for discharging a firearm

during a crime of violence, in violation of 18 U.S.C.

§ 924(c).       The parties agree, and the court finds, that

the habeas petition should be granted as to Hines’s

§ 924(c) conviction and sentence, first, based on the

United States Supreme Court’s holding in United States

v. Davis, 139 S. Ct. 2319              (2019) that the residual

clause of 18 U.S.C. § 924(c)(3) is unconstitutionally

vague;    and     second,   because     petitioner’s     underlying

conviction      of   kidnapping   in    violation   of   18   U.S.C.
§ 1201(a) does not qualify as a “crime of violence”

under the elements clause of § 924(a)(3), see United

States v. Lewis, 115 F.3d 1531, 1535 (11th Cir. 1997);

United States v. Gillis, --- F.3d ---, 2019 WL 4383203

(11th Cir.   Sept. 19, 2019).   An   appropriate   judgment

will be entered.

    DONE, this the 30th day of September, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
